TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-03-00451-CR


Albert McClellan, Appellant

v.


The State of Texas, Appellee





FROM THE DISTRICT COURT OF TRAVIS COUNTY, 403RD JUDICIAL DISTRICT

NO. 9034115, HONORABLE CHARLES F. CAMPBELL, JR., JUDGE PRESIDING



O R D E R
PER CURIAM
The reporter's record was originally due to be filed on August 18, 2003.  The time
for filing was extended to October 17, 2003, at the reporter's request.  On October 20, the reporter
advised the Court that the record would be completed and filed by November 3, 2003.  To date, the
record has not been received.
The court reporter for the 403rd District Court, Ms. Cathy Mata, is ordered to file the
reporter's record no later than November 17, 2003.  No further extension of time will be granted. 
See Tex. R. App. P. 37.3(a)(2).
It is ordered November 6, 2003. 

Before Justices Kidd, Patterson and Puryear
Do Not Publish